   Case 19-70059-FJS                    Doc 6       Filed 01/10/19 Entered 01/11/19 00:31:04                             Desc Imaged
                                                  Certificate of Notice Page 1 of 6
Information to identify the case:
Debtor 1              Robert William Loulies                                            Social Security number or ITIN        xxx−xx−2755
                      First Name   Middle Name   Last Name                              EIN 45−2990621
Debtor 2              Deborah Marie Loulies                                             Social Security number or ITIN        xxx−xx−5048
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    45−2990621
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 1/7/19
Case number:          19−70059−FJS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Robert William Loulies                                 Deborah Marie Loulies

2.     All other names used in the           dba BD Loulies, Inc.                                   dba BD Loulies, Inc.
       last 8 years

3.     Address                               2333 Wildwood Road                                      2333 Wildwood Road
                                             Chesapeake, VA 23323                                    Chesapeake, VA 23323

4.     Debtor's attorney                     Joseph T. Liberatore                                   Contact phone 757−333−4500
       Name and address                      Crowley, Liberatore, Ryan & Brogan, P.C.               Email: jliberatore@clrbfirm.com
                                             Town Point Center, Suite 300
                                             150 Boush Street
                                             Norfolk, VA 23510

5.     Bankruptcy trustee                    Tom C. Smith, Jr.                                      Contact phone (757) 428−3481
       Name and address                      P.O. Box 1506                                          Email: trustee@tomcsmith.com
                                             Virginia Beach, VA 23451
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
   Case 19-70059-FJS                     Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                             Desc Imaged
                                                  Certificate of Notice Page 2 of 6
Debtor Robert William Loulies and Deborah Marie Loulies                                                        Case number 19−70059−FJS


6. Bankruptcy clerk's office                     600 Granby St., Room 400                               For the Court:
                                                 Norfolk, VA 23510
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: January 8, 2019
    www.pacer.gov.                         Contact phone 757−222−7500
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          February 14, 2019 at 01:00 PM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 200
    questioned under oath. In a joint case,                                                             Granby Street, Room 120,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Norfolk, VA 23510


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: April 15, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
   Case 19-70059-FJS                  Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                                 Desc Imaged
                                               Certificate of Notice Page 3 of 6
Debtor Robert William Loulies and Deborah Marie Loulies                                                         Case number 19−70059−FJS


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized
                              non−debtor's credit card; cash is NOT accepted at Newport News location.
                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in
                              the exact amount due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 3
      Case 19-70059-FJS         Doc 6     Filed 01/10/19 Entered 01/11/19 00:31:04             Desc Imaged
                                        Certificate of Notice Page 4 of 6
                                       United States Bankruptcy Court
                                       Eastern District of Virginia
In re:                                                                                  Case No. 19-70059-FJS
Robert William Loulies                                                                  Chapter 7
Deborah Marie Loulies
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0422-8           User: griffinv               Page 1 of 3                   Date Rcvd: Jan 08, 2019
                               Form ID: 309A                Total Noticed: 72


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 10, 2019.
db/jdb         +Robert William Loulies,     Deborah Marie Loulies,     2333 Wildwood Road,
                 Chesapeake, VA 23323-5039
14670598       +ARS Account Resolution,     1643 Harrison Pkwy Ste 1,     Fort Lauderdale, FL 33323-2857
14670599       +Bank of America,    c-o National Enterprise Systems,      2479 Edison Blvd., Unit A,
                 Twinsburg, OH 44087-2476
14670602        Boddie-Noell Enterprises, Inc.,      PO Box1908,    Rocky Mount, NC 27802-1908
14670606       +CBNA,    PO Box 6189,    Sioux Falls, SD 57117-6189
14670609      ++CITY OF CHESAPEAKE,     PO BOX 16495,    CHESAPEAKE VA 23328-6495
               (address filed with court: City of Chesapeake,        Treasurer’s Office,    P.O. Box 16495,
                 Chesapeake, VA 23328-6495)
14670612      ++COLUMBIA GAS,    290 W NATIONWIDE BLVD 5TH FL,      BANKRUPTCY DEPARTMENT,    COLUMBUS OH 43215-4157
               (address filed with court: Columbia Gas Of Virginia,        PO Box 742529,
                 Cincinnati, OH 45274-2529)
14670604       +Capital One, N.A.,     c-o Glasser & Glasser, PLC,     PO Box 3400,   Norfolk, VA 23514-3400
14670607       +Chesapeake Commissioner of Revenue,      Rusty Barath Business Tax Specialist,     306 Cedar Rd,
                 1st Floor City Hall,     Chesapeake, VA 23322-5514
14670610       +City of Portsmouth,     Treasurer,    801 Crawford Street, #C,    Portsmouth, VA 23704-3872
14670611       +Client Services, Inc.,     3451 Harry Truman Blvd,     Saint Charles, MO 63301-9816
14670616       +Commonwealth of Virginia,     Office of Compliance,     District Office - Norfolk,
                 P. O. Box 13947,     Chesapeake, VA 23325-0947
14670619        Credit Control Corp,     PO Box 120568,    Newport News, VA 23612-0568
14670620        Credit Control Corp.,     PO Box 120570,    Newport News, VA 23612-0570
14670621      ++DOMINION VIRGINIA POWER,     PO BOX 26666,    18TH FLOOR,    RICHMOND VA 23261-6666
               (address filed with court: Dominion Virginia Power,        PO Box 26543,    Richmond, VA 23290-0001)
14670622        Emergency Coverage Corp.,     PO Box 740023,     Cincinnati, OH 45274-0023
14670623        Emergency Medicine Associates,      PO Box 88087,    Chicago, IL 60680-1087
14670624        Endocrinology & Diabetes Center,      3205 Churchland Blvd.,    Chesapeake, VA 23321-5205
14670628       +FMF Capital LLC,    25800 Northwestern Hwy #875,      Southfield, MI 48075-8403
14670625       +First Data,    265 Broad Hollow R,     Melville, NY 11747-4833
14670627       +First Data Global Leasing,     4000 Coral Ridge Drive,     Pompano Beach, FL 33065-7614
14670626       +First Data Global Leasing,     PO Box 173845,     Denver, CO 80217-3845
14670630       +Glasser & Glasser PLC,     Collections Department,     PO Box 3400,   Norfolk, VA 23514-3400
14670631        HRRG,    PO Box 5406,    Cincinnati, OH 45273-7942
14670634        Kingsley Lane Clinical Laboratory Asso,      PO Box 75662,    Baltimore, MD 21275-5662
14670635        Liberty Medical, LLC,     PO Box 206228,    Dallas, TX 75320-6228
14670636        Maryview Medical Center,     PO Box 277199,    Atlanta, GA 30384-7199
14670637        Medical Center Radiologists, Inc.,      PO Box 37,    Indianapolis, IN 46206-0037
14670638        Medtronic,    13019 Collection Center Dr,     Chicago, IL 60693-0130
14670642       +Mr. Cooper,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
14670643        Northstar Location Services, LLC,      Attn: Financial Services Dept,     4285 Genesee Street,
                 Buffalo, NY 14225-1943
14670646       +Performant Recovery, Inc.,     PO Box 9045,    Pleasanton, CA 94566-9028
14670647       +Port Alliance FCU,     5670 Raby Road,    Norfolk, VA 23502-2411
14670648        PortAlliance,    PO Box 12719,     Norfolk, VA 23541-0719
14670652        Proactiv,    PO Box 2020,    Harlan, IA 51593-0001
14670653       +RAS Crane LLC,    10700 Abbott’s Bridge Road,      Duluth, GA 30097-8458
14670654       +RAS Trustee Services, LLC,     c/o Keith M. Yacko, Esq.,     RAS Crane, LLC,
                 11900 Parklawn Drive, Ste 310,      Rockville, MD 20852-2893
14670655       +Reiss F. Wilks, Esq.,     6802 Paragon Place, Ste 410,     Richmond, VA 23230-1655
14670656       +Robert W. Sullivan, DPM PC,     1700 Pleasure House Road,     Suite 101-102,
                 Virginia Beach, VA 23455-4053
14670659       +Southside Eye Care, PLLC,     3206 Churchland Blvd,     Chesapeake, VA 23321-5206
14670662       +The Business Backer, LLC.,     c-o Shenandoah Legal Group P.C.,     3807 Brandon Ave., SW,
                 Roanoke, VA 24018-1490
14670663       +The Group for Women,     880 Kempsville Rd # 2200,     Norfolk, VA 23502-3990
14670664        US Bank,    4801 Fredonca Street,     Owensboro, KY 42301-0000
14670666       +Western Branch Center for Women,      3806 Poplar Hill Road, Ste C,     Chesapeake, VA 23321-5533
14670667        Women’s Imaging Center of Portsmouth, LL,      PO Box 844567,    Boston, MA 02284-4567

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jliberatore@clrbfirm.com Jan 09 2019 04:33:45        Joseph T. Liberatore,
                 Crowley, Liberatore, Ryan & Brogan, P.C.,     Town Point Center, Suite 300,    150 Boush Street,
                 Norfolk, VA 23510
tr             +EDI: QTCSMITH.COM Jan 09 2019 09:08:00       Tom C. Smith, Jr.,    P.O. Box 1506,
                 Virginia Beach, VA 23451-9506
14670597        E-mail/Text: amscbankruptcy@adt.com Jan 09 2019 04:36:00        ADT Security Services,
                 PO Box 371878,   Pittsburgh, PA 15250-7878
14670600       +EDI: TSYS2.COM Jan 09 2019 09:08:00      Barclays Bank Delaware,     Attn: Bankruptcy,
                 PO Box 8801,   Wilmington, DE 19899-8801
14670603       +EDI: CAPITALONE.COM Jan 09 2019 09:08:00       Capital One Bank (USA), N.A.,    PO Box 85168,
                 Richmond, VA 23285-5168
14670608        E-mail/Text: bankruptcynotices@abs-sca.com Jan 09 2019 04:36:11
                 Childrens Hosp Kings Daughters,    c/o SCA,    PO Box 910,   Edenton, NC 27932-0910
       Case 19-70059-FJS               Doc 6      Filed 01/10/19 Entered 01/11/19 00:31:04                          Desc Imaged
                                                Certificate of Notice Page 5 of 6


District/off: 0422-8                  User: griffinv                     Page 2 of 3                          Date Rcvd: Jan 08, 2019
                                      Form ID: 309A                      Total Noticed: 72


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14670614       +EDI: WFNNB.COM Jan 09 2019 09:08:00       Comenity Bank,   PO Box 182789,
                 Columbus, OH 43218-2789
14670613       +EDI: WFNNB.COM Jan 09 2019 09:08:00       Comenity Bank,   Bankruptcy Department,     PO Box 182125,
                 Columbus, OH 43218-2125
14670617       +E-mail/Text: compliance@contractcallers.com Jan 09 2019 04:36:27        Contract Callers Inc.,
                 501 Greene Street,    3rd Floor Ste 302,    Augusta, GA 30901-4415
14670618        E-mail/Text: CCICollectionsGlobalForms@cox.com Jan 09 2019 04:35:40        Cox Communications,
                 PO Box 9001087,    Louisville, KY 40290-1087
14670629       +EDI: USBANKARS.COM Jan 09 2019 09:08:00       FMF Capital LLC,    c/o US Bank National Associates,
                 4801 Frederica Street,    Owensboro, KY 42301-7441
14670632       +E-mail/Text: HWIBankruptcy@hunterwarfield.com Jan 09 2019 04:34:55        Hunter Warfield,
                 4620 Woodland Corporate Blvd,    Tampa, FL 33614-2415
14670633        EDI: IRS.COM Jan 09 2019 09:08:00      Internal Revenue Service,     Department of the Treasury,
                 Ogden, UT 84201-0038
14670640       +EDI: MID8.COM Jan 09 2019 09:08:00      Midland Funding,    8875 Aero Drive Ste 200,
                 San Diego, CA 92123-2255
14670639       +EDI: MID8.COM Jan 09 2019 09:08:00      Midland Funding,    2365 Northside Drive #300,
                 San Diego, CA 92108-2709
14670641       +EDI: MID8.COM Jan 09 2019 09:08:00      Midland Funding LLC,     Assignee of Synchrony Bank,
                 PO Box 2121,    Warren, MI 48090-2121
14670644       +E-mail/Text: bankruptcy@onlineis.com Jan 09 2019 04:35:25        Online Collections,    PO Box 1489,
                 Winterville, NC 28590-1489
14670650        EDI: PRA.COM Jan 09 2019 09:08:00      Portfolio Recovery Associates LLC,     PO Box 12914,
                 Norfolk, VA 23541-0000
14670645       +E-mail/Text: colleen.atkinson@rmscollect.com Jan 09 2019 04:36:17        Patient First,
                 c/o Receivables Management Systems,    7206 Hull Street Rd Ste,     Richmond, VA 23235-5826
14670649       +EDI: PRA.COM Jan 09 2019 09:08:00      Portfolio Recovery & Affil,     120 Corporate Blvd, Ste 1,
                 Norfolk, VA 23502-4952
14670651       +E-mail/Text: betty@jlwalston.com Jan 09 2019 04:34:45       Portsmouth Anesthesia,
                 c/o J L Walston & Associate,    326 S Main Street,    Emporia, VA 23847-2028
14670660       +EDI: RMSC.COM Jan 09 2019 09:08:00      SYNCB / Sams Club,     4125 Windward Plaza,
                 Alpharetta, GA 30005-8738
14670658       +E-mail/Text: betty@jlwalston.com Jan 09 2019 04:34:45       Sentara Medical Group,
                 c/o J L Walston & Assoc,    326 S Main St,    Emporia, VA 23847-2028
14670657        E-mail/Text: cxreber@sentara.com Jan 09 2019 04:34:27       Sentara Medical Group,     PO Box 179,
                 Norfolk, VA 23501-0179
14670661        EDI: RMSC.COM Jan 09 2019 09:08:00      Synchrony Bank,    PO Box 950061,
                 Orlando, FL 32896-0061
14670615        E-mail/Text: bkr@taxva.com Jan 09 2019 04:35:31       Commonwealth of Virginia,     PO Box 2369,
                 Richmond, VA 23218-2369
14670665        EDI: VERIZONCOMB.COM Jan 09 2019 09:08:00       Verizon,   P.O. Box 660720,
                 Dallas, TX 75266-0720
                                                                                               TOTAL: 27

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14670601           Barter Authority
14670605        ##+Cardiovascular Associates,   5700 Cleveland Street,   Suite 228,
                    Virginia Beach, VA 23462-1752
                                                                                                                    TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 10, 2019                                            Signature: /s/Joseph Speetjens
      Case 19-70059-FJS        Doc 6     Filed 01/10/19 Entered 01/11/19 00:31:04           Desc Imaged
                                       Certificate of Notice Page 6 of 6


District/off: 0422-8          User: griffinv              Page 3 of 3                  Date Rcvd: Jan 08, 2019
                              Form ID: 309A               Total Noticed: 72

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2019 at the address(es) listed below:
              John P. Fitzgerald, III    ustpregion04.no.ecf@usdoj.gov
              Joseph T. Liberatore    on behalf of Joint Debtor Deborah Marie Loulies jliberatore@clrbfirm.com,
               dhicock@clrbfirm.com;nscott@clrbfirm.com,
               clrbfirmecf@gmail.com;liberatorejr40218@notify.bestcase.com
              Joseph T. Liberatore    on behalf of Debtor Robert William Loulies jliberatore@clrbfirm.com,
               dhicock@clrbfirm.com;nscott@clrbfirm.com,
               clrbfirmecf@gmail.com;liberatorejr40218@notify.bestcase.com
              Tom C. Smith, Jr.    trustee@tomcsmith.com, tcsmith@ecf.epiqsystems.com
                                                                                             TOTAL: 4
